DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is in response to an amendment filed 11/9/2020. Claims 1, 4-6, 9, 12-14, 19-21, 24-29 and 34-41 are pending. Claims 25-29 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected subject matter, there being no allowable generic or linking claim. Claims 1, 4-6, 12-14, 19-21, 24 and 34-41 are pending. 
This application is a 371 filing of PCT/US2016/04987 filed 8/30/2016 and which claims benefit of U.S. provisional applications 62/212,144 filed 8/31/2015 and 62/336,211 filed 5/13/2016. The instant claims are supported at least by the claims of the provisional applications. 

Information Disclosure Statement
An information disclosure statement filed 11/9/20 has been identified and the documents considered.  The corresponding signed and initialed PTO Form 1449 has been mailed with this action.  The documents listed as Search Reports have been considered but have been crossed off the 1449.

Response to Amendment
Applicants’ amendment is sufficient to overcome the objections to the specification and to place the case in sequence compliance. The previous objections and rejections under 35 USC 112, second and 102 have been overcome as well. 

Claim Objections
Claims 1, 4, 9, 12, 34 and 35 are objected to because of the following informalities: (these are new objections necessitated by applicants’ amendment) when referring to previous limitations, it is proper to use the article “the”. In claim 1, “feline EPO” in line 6, in claim 4, “amino acids 27-192”, in claim 9, “feline EPO”, in claim 12, “canine APO”, in claim 34, “canine EPO” in line 6 and “amino acids 41 to 206”, in claim 35, “amino acids 41-206”, each require the article “the” prior to. 
Claims referring to sequences within SEQ ID NO:s are not properly formatted. SEQ ID NO:s are placeholders. The proper format is –comprises a nucleotide sequence at least 90% identical to the nucleotide sequence of SEQ ID NO:8 and encodes at least the amino acids 27-192 of the amino acid sequence of SEQ ID NO:4--. This is true of claim 4-6, 9, 12, 34 and 35. Furthermore, in claims 5 and 6, “the EPO sequence” 
When an abbreviation has been established, it is not necessary to repeat the entire spelling and abbreviation as second time. In claim 34, EPO is sufficient.  
Appropriate correction is required. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


This is a new rejection necessitated by applicants’ amendment. 
Claims 5, 6 and 35 refer to “the EPO sequence”. However, the base claims recite a nucleic acid sequence and an amino acid sequence. Hence, there are two sequences from which the antecedent basis is obtained. Therefore, the claim lacks clarity and should be amended to refer to one or the other. 


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1, 5, 6, 12, 13, 19-21, 24, 34, 36 and 38-41 are rejected as obvious Passini et al (WO 2010129021; see entire document), Walker et al (applicant provided, Gene Therapy, 2000, pages 534-539; see entire document) and Beall et al (applicant provided, Gene Therapy, 2000, pages 534-539; see entire document) in view of Tian et al (US 20100093608; see entire document) and MacLeod, JN (US Patent 6,696,411; see entire document) and FDU00685 (ACCESSION   U00685, May 1994) and in view of Gupta, S (Codon Optimization, 2003, pages 1-13; see entire document). This rejection is based upon the previous art but has been reworded based upon applicants’ amendment. 
Passini et al each AAV vectors comprising feline or canine EPO (see page 22, ¶4). Walker et al rAAV encoding Feline EPO (see e.g. abstract). 
Beall et al teach expression of feline EPO in rAAV (see title). 
Feline and canine protein sequence are both found in Tian et al US 20100093608 as SEQ ID NO:1 and 30 respectively . 
RESULT 1
US-12-567-627-1
; Sequence 1, Application US/12567627
; Publication No. US20100093608A1
; GENERAL INFORMATION
;  APPLICANT: Tian, Feng
;  APPLICANT:Hays Putnam, Anna-Maria A.
;  APPLICANT:Song, Frank
;  APPLICANT:Chu, Stephanie
;  APPLICANT:Sheffer, Joseph
;  APPLICANT:Barnett, Richard S.
;  APPLICANT:Siladi, Marc
;  APPLICANT:Atkinson, Kyle
;  APPLICANT:Lee, Darin
;  TITLE OF INVENTION: Modified Animal Erythropoietin Polypeptides and Their Uses
;  FILE REFERENCE: AMBX-0156.00US
;  CURRENT APPLICATION NUMBER: US/12/567,627
;  CURRENT FILING DATE: 2009-09-25
;  PRIOR APPLICATION NUMBER: 61/100,679
;  PRIOR FILING DATE: 2008-09-26
;  PRIOR APPLICATION NUMBER: 61/100,692
;  PRIOR FILING DATE: 2008-09-26
;  NUMBER OF SEQ ID NOS: 34
;  SOFTWARE: PatentIn version 3.4
; SEQ ID NO 1
;  LENGTH: 192
;  TYPE: PRT
;  ORGANISM: Felis catus
US-12-567-627-1

  Query Match             100.0%;  Score 972;  DB 8;  Length 192;
  Best Local Similarity   100.0%;  
Matches  192;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 MGSCECPALLLLLSLLLLPLGLPVLGAPPRLICDSRVLERYILEAREAENVTMGCAEGCS 60
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db          1 MGSCECPALLLLLSLLLLPLGLPVLGAPPRLICDSRVLERYILEAREAENVTMGCAEGCS 60

Qy         61 FSENITVPDTKVNFYTWKRMDVGQQAVEVWQGLALLSEAILRGQALLANSSQPSETLQLH 120
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db         61 FSENITVPDTKVNFYTWKRMDVGQQAVEVWQGLALLSEAILRGQALLANSSQPSETLQLH 120

Qy        121 VDKAVSSLRSLTSLLRALGAQKEATSLPEATSAAPLRTFTVDTLCKLFRIYSNFLRGKLT 180
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        121 VDKAVSSLRSLTSLLRALGAQKEATSLPEATSAAPLRTFTVDTLCKLFRIYSNFLRGKLT 180

Qy        181 LYTGEACRRGDR 192
              ||||||||||||
Db        181 LYTGEACRRGDR 192

RESULT 2
US-12-567-627-30
; Sequence 30, Application US/12567627
; Publication No. US20100093608A1
; GENERAL INFORMATION
;  APPLICANT: Tian, Feng
;  APPLICANT:Hays Putnam, Anna-Maria A.
;  APPLICANT:Song, Frank
;  APPLICANT:Chu, Stephanie
;  APPLICANT:Sheffer, Joseph
;  APPLICANT:Barnett, Richard S.
;  APPLICANT:Siladi, Marc
;  APPLICANT:Atkinson, Kyle
;  APPLICANT:Lee, Darin
;  TITLE OF INVENTION: Modified Animal Erythropoietin Polypeptides and Their Uses
;  FILE REFERENCE: AMBX-0156.00US
;  CURRENT APPLICATION NUMBER: US/12/567,627
;  CURRENT FILING DATE: 2009-09-25
;  PRIOR APPLICATION NUMBER: 61/100,679
;  PRIOR FILING DATE: 2008-09-26
;  PRIOR APPLICATION NUMBER: 61/100,692
;  PRIOR FILING DATE: 2008-09-26
;  NUMBER OF SEQ ID NOS: 34
;  SOFTWARE: PatentIn version 3.4
; SEQ ID NO 30
;  LENGTH: 206
;  TYPE: PRT
;  ORGANISM: Artificial
;  FEATURE:
;  OTHER INFORMATION: Full-length amino acid sequence of cEPO
US-12-567-627-30

  Query Match             100.0%;  Score 1064;  DB 8;  Length 206;
  Best Local Similarity   100.0%;  
Matches  206;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 MCEPAPPKPTQSAWHSFPECPALLLLLSLLLLPLGLPVLGAPPRLICDSRVLERYILEAR 60
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db          1 MCEPAPPKPTQSAWHSFPECPALLLLLSLLLLPLGLPVLGAPPRLICDSRVLERYILEAR 60

Qy         61 EAENVTMGCAQGCSFSENITVPDTKVNFYTWKRMDVGQQALEVWQGLALLSEAILRGQAL 120
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db         61 EAENVTMGCAQGCSFSENITVPDTKVNFYTWKRMDVGQQALEVWQGLALLSEAILRGQAL 120

Qy        121 LANASQPSETPQLHVDKAVSSLRSLTSLLRALGAQKEAMSLPEEASPAPLRTFTVDTLCK 180
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        121 LANASQPSETPQLHVDKAVSSLRSLTSLLRALGAQKEAMSLPEEASPAPLRTFTVDTLCK 180

Qy        181 LFRIYSNFLRGKLTLYTGEACRRGDR 206
              ||||||||||||||||||||||||||
Db        181 LFRIYSNFLRGKLTLYTGEACRRGDR 206

Feline nucleotide sequences is FDU00685.


RESULT 1
FDU00685
LOCUS       FDU00685                 725 bp    mRNA    linear   MAM 25-MAY-1994
DEFINITION  Felis domesticus erythropoietin mRNA, complete cds.
ACCESSION   U00685
VERSION     U00685.1
KEYWORDS    .
SOURCE      Felis catus (domestic cat)
  ORGANISM  Felis catus
            Eukaryota; Metazoa; Chordata; Craniata; Vertebrata; Euteleostomi;
            Mammalia; Eutheria; Laurasiatheria; Carnivora; Feliformia; Felidae;
            Felinae; Felis.
REFERENCE   1  (bases 1 to 725)
  AUTHORS   Goodman,R.E. and Bell,R.G.
  TITLE     A feline erythropoietin cDNA, cloned by RT/PCR amplification of
            kidney derived RNA with hybrid (human/mouse) primers
  JOURNAL   Unpublished
REFERENCE   2  (bases 1 to 725)
  AUTHORS   Goodman,R.E.
  TITLE     Direct Submission
  JOURNAL   Submitted (11-AUG-1993) Goodman R.E., University of Michigan,
            Internal Medicine/Nephrology, 1150 W. Medical Center Drive, Ann
            Arbor, MI 48109-0676, USA
FEATURES             Location/Qualifiers
     source          1..725
                     /organism="Felis catus"
                     /mol_type="mRNA"
                     /db_xref="taxon:9685"
                     /clone="fepo 2-700#43"
                     /tissue_type="kidney"
                     /dev_stage="adult"
     primer_bind     1..16
                     /standard_name="sense_primer"
                     /note="hybrid (human/mouse) primer: gc(ct)aggcgcggagatg"
     CDS             14..592
                     /codon_start=1
                     /product="erythropoietin"
                     /protein_id="AAA18282.1"
                     /translation="MGSCECPALLLLLSLLLLPLGLPVLGAPPRLICDSRVLERYILG
                     AREAENVTMGCAEGCSFSENITVPDTKVNFYTWKRMDVGQQAVEVWQGLALLSEAILR
                     GQALLANSSQPSETLQLHVDKAVSSLRSLTSLLRALGAQKEATSLPEATSAAPLRTFT
                     VDTLCKLFRIYSNFLRGKLTLYTGEACRRGDR"
     primer_bind     complement(708..725)
                     /standard_name="antisense_primer"
                     /note="homologous primer: ctggagtgtccatgggac."

  Query Match             100.0%;  Score 579;  DB 179;  Length 725;
  Best Local Similarity   100.0%;  
  Matches  579;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 ATGGGGTCGTGCGAATGTCCTGCCCTGCTGCTTCTGCTATCTTTGCTGCTGCTTCCCCTG 60
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db         14 ATGGGGTCGTGCGAATGTCCTGCCCTGCTGCTTCTGCTATCTTTGCTGCTGCTTCCCCTG 73

Qy         61 GGCCTCCCAGTCCTGGGCGCCCCCCCTCGCCTCATCTGTGACAGCCGAGTCCTGGAGAGG 120
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db         74 GGCCTCCCAGTCCTGGGCGCCCCCCCTCGCCTCATCTGTGACAGCCGAGTCCTGGAGAGG 133

Qy        121 TACATTCTGGGGGCCAGGGAGGCCGAAAATGTCACGATGGGCTGTGCTGAAGGCTGCAGC 180
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        134 TACATTCTGGGGGCCAGGGAGGCCGAAAATGTCACGATGGGCTGTGCTGAAGGCTGCAGC 193

Qy        181 TTCAGTGAGAATATCACTGTCCCAGACACCAAGGTCAACTTCTATACCTGGAAGAGGATG 240
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        194 TTCAGTGAGAATATCACTGTCCCAGACACCAAGGTCAACTTCTATACCTGGAAGAGGATG 253

Qy        241 GACGTCGGGCAGCAGGCTGTGGAAGTCTGGCAGGGCCTCGCCCTGCTCTCAGAAGCCATC 300
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        254 GACGTCGGGCAGCAGGCTGTGGAAGTCTGGCAGGGCCTCGCCCTGCTCTCAGAAGCCATC 313

Qy        301 CTGCGGGGCCAGGCCCTGCTGGCCAACTCCTCCCAGCCATCTGAGACCCTGCAGCTGCAT 360
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        314 CTGCGGGGCCAGGCCCTGCTGGCCAACTCCTCCCAGCCATCTGAGACCCTGCAGCTGCAT 373

Qy        361 GTGGATAAAGCCGTCAGCAGCCTGCGCAGCCTCACCTCCCTGCTTCGGGCACTGGGAGCC 420
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        374 GTGGATAAAGCCGTCAGCAGCCTGCGCAGCCTCACCTCCCTGCTTCGGGCACTGGGAGCC 433

Qy        421 CAGAAGGAAGCCACCTCCCTTCCAGAGGCAACCTCTGCTGCTCCACTCCGAACATTCACT 480
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        434 CAGAAGGAAGCCACCTCCCTTCCAGAGGCAACCTCTGCTGCTCCACTCCGAACATTCACT 493

Qy        481 GTCGATACTTTGTGCAAACTTTTCCGAATCTACTCCAACTTCCTGCGGGGAAAGCTGACG 540
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        494 GTCGATACTTTGTGCAAACTTTTCCGAATCTACTCCAACTTCCTGCGGGGAAAGCTGACG 553

Qy        541 CTGTACACAGGGGAGGCCTGCCGAAGAGGAGACAGGTGA 579
              |||||||||||||||||||||||||||||||||||||||
Db        554 CTGTACACAGGGGAGGCCTGCCGAAGAGGAGACAGGTGA 592

Canine nucleotide sequences are found in Macleod. 
RESULT 1
US-09-673-429-2
; Sequence 2, Application US/09673429
; Patent No. 6696411
; GENERAL INFORMATION:
;  APPLICANT: MACLEOD, James N.
;  TITLE OF INVENTION: CANINE ERYTHROPOIETIN GENE AND RECOMBINANT PROTEIN
;  FILE REFERENCE: 19603/1561
;  CURRENT APPLICATION NUMBER: US/09/673,429
;  CURRENT FILING DATE:  2002-04-19
;  PRIOR APPLICATION NUMBER: 60/082,669
;  PRIOR FILING DATE: 1998-04-22
;  NUMBER OF SEQ ID NOS: 5
;  SOFTWARE: PatentIn Ver. 2.1
; SEQ ID NO 2
;   LENGTH: 579
;   TYPE: DNA
;   ORGANISM: Canis familiaris
US-09-673-429-2

  Query Match             100.0%;  Score 576;  DB 6;  Length 579;
  Best Local Similarity   100.0%;  
  Matches  576;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 ATGGGGGCGTGCGAATGTCCTGCCCTGTTCCTTTTGCTGTCTTTGCTGCTGCTTCCTCTG 60
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db          1 ATGGGGGCGTGCGAATGTCCTGCCCTGTTCCTTTTGCTGTCTTTGCTGCTGCTTCCTCTG 60

Qy         61 GGCCTCCCAGTCCTGGGCGCCCCCCCTCGCCTCATTTGTGACAGCCGGGTCCTGGAGAGA 120
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db         61 GGCCTCCCAGTCCTGGGCGCCCCCCCTCGCCTCATTTGTGACAGCCGGGTCCTGGAGAGA 120

Qy        121 TACATCCTGGAGGCCAGGGAGGCCGAAAATGTCACGATGGGCTGTGCTCAAGGCTGCAGC 180
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        121 TACATCCTGGAGGCCAGGGAGGCCGAAAATGTCACGATGGGCTGTGCTCAAGGCTGCAGC 180

Qy        181 TTCAGTGAGAATATCACCGTCCCAGACACCAAGGTTAATTTCTATACCTGGAAGAGGATG 240
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        181 TTCAGTGAGAATATCACCGTCCCAGACACCAAGGTTAATTTCTATACCTGGAAGAGGATG 240

Qy        241 GATGTTGGGCAGCAGGCCTTGGAAGTCTGGCAGGGCCTGGCACTGCTCTCAGAAGCCATC 300
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        241 GATGTTGGGCAGCAGGCCTTGGAAGTCTGGCAGGGCCTGGCACTGCTCTCAGAAGCCATC 300

Qy        301 CTGCGGGGTCAGGCCCTGTTGGCCAACGCCTCCCAGCCATCTGAGACTCCGCAGCTGCAT 360
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        301 CTGCGGGGTCAGGCCCTGTTGGCCAACGCCTCCCAGCCATCTGAGACTCCGCAGCTGCAT 360

Qy        361 GTGGACAAAGCCGTCAGCAGCCTGCGCAGCCTCACCTCTCTGCTTCGGGCGCTGGGAGCC 420
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        361 GTGGACAAAGCCGTCAGCAGCCTGCGCAGCCTCACCTCTCTGCTTCGGGCGCTGGGAGCC 420

Qy        421 CAGAAGGAGGCCATGTCCCTTCCAGAGGAAGCCTCTCCTGCTCCACTCCGAACATTCACT 480
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        421 CAGAAGGAGGCCATGTCCCTTCCAGAGGAAGCCTCTCCTGCTCCACTCCGAACATTCACT 480

Qy        481 GTTGATACTTTGTGCAAACTTTTCCGAATCTACTCCAATTTCCTCCGTGGAAAGCTGACA 540
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        481 GTTGATACTTTGTGCAAACTTTTCCGAATCTACTCCAATTTCCTCCGTGGAAAGCTGACA 540

Qy        541 CTGTACACAGGGGAGGCCTGCAGAAGAGGAGACAGG 576
              ||||||||||||||||||||||||||||||||||||
Db        541 CTGTACACAGGGGAGGCCTGCAGAAGAGGAGACAGG 576


Hence, AAV encoding and the sequences themselves for EPO are well known. The claims further require a codon optimized sequence. Codon optimization is a technical task that can be performed using the guidance for example of Gupta. The codon optimization of sequences is known to improve their expression. The ability to modify a known sequence can be done rapidly and with predictable results wherein EPO is one such protein that Gupta desires to modify (see page 12). 
Based on such teachings, it would have prima facie been obvious to one of ordinary skill in the art at the time the invention to codon optimize the provided for EPO sequences as set forth by Gupta.  The teachings of Passini et al, Walker et al, Beall et al, Meisel et al, Karatzas et al, Tian et al, MacLeod and FDU00685 set forth the vectors and Gupta et al teach one in detail how to codon optimize. It is not an inventive step in the field. Thus, a person of ordinary skill in the art, absent evidence to the contrary, would have reasonably expected that the steps of Gupta would have led to SEQ ID NO:7 and 8.
Regarding claims 13, 19, 22, 36, 38 and 39, Passini et al teach use of promoters, poly(a) sites and AAV ITRS (see e.g. page 26, ¶3). The AAV can be AAV8 (see page 31, ¶4).  The composition is administered admixed with a pharmaceutical composition (claim 24) (see e.g. page 37, ¶ 5). 
Regarding claim 13 and 36, Walker et al teaches a promoter is included as is a KOZAK sequence in regards to claim 19 and 38 (see page 451, col 1). The AAV was admixed with a pharmaceutical composition (claim 24 and 41) (see e.g. page 451, col 2). 
Beall et al teach the following. The EPO is under control of a promoter (claim 13 and 36) (see e.g. page 534, col 2). As well, figure 1 an intron and pA is included (claim 19 and 38). The AAV was admixed with a pharmaceutical composition (claim 24 and 43) (see e.g. page 538, col 2). 

Claims 4, 14, 35 and 37 are rejected under 35 U.S.C. 103 as being unpatentable over Passini et al (WO 2010129021; see entire document), Walker et al (applicant provided, Gene Therapy, 2000, pages 534-539; see entire document), Beall et al (applicant provided, Gene Therapy, 2000, pages 534-539; see entire document) in view of Tian et al (US 20100093608; see entire document) and MacLeod, JN (US Patent 6,696,411; see entire document) and FDU00685 (ACCESSION   U00685, May 1994) and in view of Gupta, S (Codon Optimization, 2003, pages 1-13; see entire document) as applied to claims 1, 5, 6, 12, 13, 19-21, 24, 34, 36 and 38-41 above and further in view of Meisel et al (US 20110008363; see entire document) and Karatzas et al (WO 200015772, March, 2000; see entire document). 
The teachings of Passini et al, Walker et al, Beall et al, Gupta et al, Tian et al, MacLeod and FDU00685 are as above. However, the teachings do not include attachment of a heterologous leader or specific promotes as recited. 
As regards claim 4 and 35, use of leader sequences from heterologous sources appended to the mature EPO for expression was known in the art as demonstrated by Meisell (see e.g.¶0101).
As regards claim 14 and 37, use of uromodulin as a promoter for EPO was also known in the art as demonstrated by Karatzas et al (see e.g. page 13, ¶ 2-3).  
Based on such teachings, it would have prima facie been obvious to one of ordinary skill in the art at the time the invention was made to incorporate heterologous leader sequences, the uromodulin promoter and known EPO sequences to the teachings of Passini, Beall and Walker et al. As noted above, 1) Passini, Beall and Walker teach expression of feline and canine EPO from AAV vectors, 2) Meisell et al teach use of heterologous leader sequences with mature EPO for imporved expression 3) Kartatzas et al each use of the uromodulin promoter for EPO and 4) the sequences of EPO were known as set forth above. Thus, a person of ordinary skill in the art, absent evidence to the contrary, would have reasonably expected that the modified virus were prima facia obvious in the art.

Response to Arguments 
Applicants argue that one could not rely on the provided references to arrive at SEQ ID NO:7 and 8 as these sequences are only 80% related to canine and feline EPO sequences. Applicants argue that designing a sequence with SEQID NO:7 or 8 or 90% related thereto is not obvious in light of the vast number of sequences that would have been available. 
However, this is not the case as the sequences are codon optimized for use in specific organisms. This is a well-known and well established art wherein, as set forth in Gupta et al more than a decade before the filing of the instant claims, the method requires using those codons that are most used for each amino acid. Gupta establishes that web programs as well as other tools are widely available to identify those that are. Applicants state that the variants that are claimed are those that are choses as particularly effective. There is no evidence of a reasoned selectin of SEQ ID NO:7 or 8. That the claims encompass SEQ ID NO:7 or 8 and those that are variant from these sequences by 10% means that a range of variants Furthermore, the claims are not commensurate with applicants arguments in that there is no special function attributed to the required sequence. 
In light of the state of the art of establishing codon optimized sequences, these sequences are results effective variables and identifying codon optimized sequences would have been within ordinary skill in the art. Specifically, use of EPO in an AAV vector was a well-known and well-used composition. Secondly, codon optimization was a well-developed and well used technique with the codon optimized sequence. For example, the information of Gupta teaches sources for codon usage. Once selected, the first, second or third highest codons used are selected. As shown below for the first half od the sequence, this pattern exists in the codon uses. This is a simple exercise that allows one to easily select SEQ ID NO:8. Bold is highest, underlined second or third, normal text is the same sequence as the parent. No codon changes were to the lowest codon.

UUU 17.7(  2478)  UCU 14.2(  1994)  UAU 12.1(  1698)  UGU 10.5(  1473)
UUC 25.9(  3630)  UCC 18.9(  2641)  UAC 18.9(  2640)  UGC 13.8(  1928)
UUA  6.3(   880)  UCA  9.5(  1328)  UAA  0.7(   102)  UGA  1.5(   216)
UUG 13.5(  1892)  UCG  4.9(   684)  UAG  0.5(    64)  UGG 15.3(  2148)

CUU 11.9(  1667)  CCU 13.9(  1947)  CAU  8.7(  1219)  CGU  3.7(   519)
CUC 22.9(  3210)  CCC 20.4(  2860)  CAC 14.8(  2076)  CGC  9.8(  1371)
CUA  6.4(   897)  CCA 13.1(  1838)  CAA 11.6(  1630)  CGA  5.0(   696)
CUG 45.8(  6407)  CCG  6.8(   952)  CAG 30.1(  4212)  CGG 10.7(  1502)

AUU 14.9(  2081)  ACU 11.4(  1594)  AAU 17.0(  2378)  AGU 10.2(  1426)
AUC 24.9(  3483)  ACC 21.6(  3020)  AAC 24.2(  3391)  AGC 18.8(  2630)
AUA  7.4(  1041)  ACA 12.7(  1784)  AAA 23.3(  3255)  AGA 12.0(  1678)
AUG 22.4(  3140)  ACG  8.5(  1186)  AAG 30.7(  4292)  AGG 12.7(  1779)

GUU 10.2(  1421)  GCU 16.5(  2314)  GAU 19.5(  2733)  GGU  9.2(  1293)
GUC 18.3(  2566)  GCC 31.4(  4391)  GAC 26.8(  3758)  GGC 22.5(  3143)
GUA  6.2(   869)  GCA 13.1(  1833)  GAA 27.1(  3800)  GGA 16.0(  2239)
GUG 30.5(  4267)  GCG  8.6(  1207)  GAG 35.8(  5005)  GGG 15.6(  2181)

Feline codon optimized SEQ ID NO:8
ATG GGC AGC TGC GAG TGT CCT GCT CTC CTG CTG CTG CTG AGT TTG CTG CTG CTG CCT CTG GGC CTG CCT GTG CTG GGA GCA CCT CCT AGA CTG ATC TGC GAC AGC CGG GTG CTG GAA CGG TAC ATC CTG GAA GCC CGC GAG GCC GAG AAT GTG ACC ATG GGA TGT GCC GAG GGC TGC AGC TTC AGC GAG AAC ATC ACC GTG CCC GAC ACC AAA GTG AAC TTC TAC ACC TGG AAG AGA ATG GAC GTG GGC CAG CAG GCC GTG GAA GTG TGG CAG GGA CTG GCC CTG CTG TCT GAG GCC ATC CTG AGAGGACAGGCTCTGCTGGCCAACAGCAGCCAGCCTAGCGAAACCCTGCAGCTGCAC
GTGGACAAGGCCGTGTCCTCCCTGAGAAGCCTGACCAGCCTGCTGAGAGCACTGGGAGCC
CAGAAAGAGGCCACCTCTCTGCCTGAGGCCACATCTGCCGCCCCTCTGAGAACCTTCACC
GTGGACACCCTGTGCAAGCTGTTCCGGATCTACAGCAACTTCCTGCGGGGCAAGCTGACC
CTGTACACCGGCGAGGCTTGTCGGAGAGGCGACAGA

SEQ ID NO:6
ATG GGG TCG TGC GAA TGT CCT GCC CTG CTG CTT CTG CTA TCT TTG CTG CTG CTT CCC CTG GGC CTC CCA GTC CTG GGC GCC CCC CCT CGC CTC ATC TGT GAC AGC CGA GTC CTG GAG AGG TAC ATT CTG GGG GCC AGG GAG GCC GAA AAT GTC ACG ATG GGC TGT GCT GAA GGC TGC AGC TTC AGT GAG AAT ATC ACT GTC CCA GAC ACC AAG GTC AAC TTC TAT ACC TGG AAG AGG ATG GAC GTC GGG CAG CAG GCT GTG GAA GTC TGG CAG GGC CTC GCC CTG CTC TCA GAA GCC ATC CTG CGGGGCCAGGCCCTGCTGGCCAACTCCTCCCAGCCATCTGAGACCCTGCAGCTGCAT GTGGATAAAGCCGTCAGCAGCCTGCGCAGCCTCACCTCCCTGCTTCGGGCACTGGGAGCC CAGAAGGAAGCCACCTCCCTTCCAGAGGCAACCTCTGCTGCTCCACTCCGAACATTCACT GTCGATACTTTGTGCAAACTTTTCCGAATCTACTCCAACTTCCTGCGGGGAAAGCTGACG CTGTACACAGGGGAGGCCTGCCGAAGAGGAGACAGGTGA

Given the guidance in Gupta, it would have been obvious to continue that substitutions using the guidance to arrive at the recited composition. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARIA MARVICH whose telephone number is (571)272-0774.  The examiner can normally be reached on 6 am- 3 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Babic can be reached on 571-272-8507.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MARIA MARVICH/Primary Examiner, Art Unit 1633